                        Case 1:20-cv-04334-KPF Document 23 Filed 08/19/20 Page 1 of 2




            Devora W. Allon, P.C.
                                                                  601 Lexington Avenue
                                                                   New York, NY 10022
                                                                      United States
                                                                                                           MEMO ENDORSED
            To Call Writer Directly:                                                                                                  Facsimile:
              +1 212 446 5967                                          +1 212 446 4800                                             +1 212 446 4900
          devora.allon@kirkland.com
                                                                       www.kirkland.com


                                                                  August 19, 2020
          VIA ECF

          The Honorable Katherine Polk Failla
          United States District Court
          Southern District of New York
          40 Foley Square, Room 2103
          New York, NY 10007

          Re:        Geller Biopharm, Inc., v. Amunix Pharmaceuticals, Inc., Case No. 20 Civ. 4334 (KFP)
                     Opposition to Defendant’s Request for a Pre-motion Conference

          Dear Judge Failla:

                 We represent Plaintiff Geller Biopharm, Inc. (“GBP”) in the above captioned matter. We
          respectfully seek leave to file under seal GBP’s letter in opposition to Amunix’s letter requesting
          a pre-motion conference for its motion to dismiss the complaint under Rule 12(b)(6).

                   At GBP’s request, the Court has placed the complaint and certain accompanying exhibits
          under seal, given their confidential nature. (Dkt. No. 3). Additionally, at Defendant’s request the
          Court has placed Defendant’s pre-motion letter, which extensively discusses the contents of the
          sealed complaints and exhibits, under seal. GBP’s letter in opposition to Defendant’s pre-motion
          letter extensively discusses these sealed documents. Therefore, GBP respectfully requests leave
          to file its opposition letter under seal.


                                                                                      Respectfully submitted,




                                                                                      /s/ Devora W. Allon, P.C.
                                                                                      Devora W. Allon, P.C.
                                                                                      Vera C. Esses

                                                                                      Counsel for Plaintiff Geller Biopharm, Inc.

          CC: All Counsel of Record via ECF




Beijing     Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
    Case 1:20-cv-04334-KPF Document 23 Filed 08/19/20 Page 2 of 2


Application GRANTED.

Dated:    August 19, 2020            SO ORDERED.
          New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
